     Case 8:19-cv-00919-MAD-CFH Document 65 Filed 05/06/21 Page 1 of 5



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

TINA THOMPSON and SCOTT DOXEY,
on behalf of themselves and all others similarly
situated,

                                     Plaintiffs,
       vs.                                                        8:19-CV-919
                                                                  (MAD/CFH)
COMMUNITY BANK, N.A.,

                              Defendant.
____________________________________________

APPEARANCES:                                           OF COUNSEL:

KOPELOWITZ OSTROW                                      DANIEL TROPIN, ESQ.
FERGUSON WEISLBERG GILBERT                             JONATHAN M. STREISFELD, I, ESQ.
One West Las Olas Boulevard
Suite 500
Fort Lauderdale, Florida 33301
Attorneys for Plaintiff

KOPELOWITZ, OSTROW LAW FIRM                            JEFFREY M. OSTROW, ESQ.
200 S. W. 1st Avenue, Suite 1200
Fort Lauderdale, Florida 33301
Attorneys for Plaintiff

DREYER BOYAJIAN LLP                                    JAMES R. PELUSO, JR., ESQ.
75 Columbia Street
Albany, New York 12210
Attorneys for Plaintiff

KALIEL PLLC                                            JEFFREY D. KALIEL, ESQ.
1100 15th Street NW – 4th Floor                        SOPHIA GOREN GOLD, ESQ.
Washington, D.C. 20009
Attorneys for Plaintiff

KATTEN, MUNCHIN LAW FIRM                               STUART M. RICHTER, ESQ.
2029 Century Park East                                 ANDREW J. DEMKO, ESQ.
Suite 2600
Los Angeles, California 90067
Attorneys for Defendant



                                                   1
     Case 8:19-cv-00919-MAD-CFH Document 65 Filed 05/06/21 Page 2 of 5



BOND SCHOENECK & KING,                               JONATHAN B. FELLOWS, ESQ.
PLLC – SYRACUSE
One Lincoln Center
Syracuse, New York 13202
Attorneys for Defendant

Mae A. D'Agostino, U.S. District Judge:

                                             ORDER

       The Court, having considered Plaintiffs' Unopposed Motion for Preliminary Approval of

Class Settlement and Certification of Settlement Class and all of its supporting documents

(collectively, the "Motion"), and the Settlement Agreement and Release executed by Defendant

Community Bank on December 4, 2020 and by Plaintiffs Tina Thompson and Scott Doxey on

November 22 & 23, 2020, respectively, (the "Settlement Agreement"), rules as follows:

       1.      Defined terms in this Order shall have the same meaning given such terms in the

Settlement Agreement.

       2.      This Court finds on a preliminary basis that the class as defined in the Settlement

Agreement ("Settlement Class") meets all of the requirements for certification of a settlement

class under the Federal Rules of Civil Procedure and applicable case law. Accordingly, the Court

provisionally certifies the Settlement Class, which is composed of all current and former

customers of Defendant with consumer checking accounts, who were charged a Relevant

Overdraft Fee during the Class Period. See Settlement Agreement at ¶ 49.

       3.      The Court provisionally appoints Tina Thompson and Scott Doxey as the Class

Representatives of the Settlement Class.

       4.      The Court appoints Epiq Class Action and Claims Solutions, Inc. as the Settlement

Administrator under the terms of the Settlement Agreement.




                                                 2
     Case 8:19-cv-00919-MAD-CFH Document 65 Filed 05/06/21 Page 3 of 5



       5.      For purposes of the Settlement Agreement, the Court further provisionally finds

that counsel for the Settlement Class, Jeff Ostrow and Jonathan M. Streisfeld of Kopelowitz

Ostrow P.A., and Jeffrey D. Kaliel and Sophia G. Gold of Kaliel PLLC, are qualified,

experienced, and skilled attorneys capable of adequately representing the Settlement Class, and

they are provisionally approved as Class Counsel.

       6.      This certification of a preliminary Settlement Class under this Order is for

settlement purposes only and shall not constitute, nor be construed as, an admission on the part of

Defendant in this Action that any other proposed or certified class action is appropriate for class

treatment pursuant to the Federal Rules of Civil Procedure or any similar statute, rule or common

law. Entry of this Order is without prejudice to the rights of Defendant to oppose class

certification in this action should the settlement not be approved or not be implemented for any

reason or to terminate the Settlement Agreement as provided in the Settlement Agreement.

       7.      The Court provisionally, and solely for purposes of this settlement, finds that the

members of the Settlement Class are so numerous that joinder of all members would be

impracticable, that the litigation and proposed settlement raise issues of law and fact common to

the claims of the Class Members and these common issues predominate over any issues affecting

only individual members of the Settlement Class, that the claims of Tina Thompson and Scott

Doxey (the "Named Plaintiffs") are typical of the claims of the Settlement Class, that in

prosecuting this Action and negotiating and entering into the Settlement Agreement, the Named

Plaintiffs and their counsel have fairly and adequately protected the interests of the Settlement

Class and will adequately represent the Settlement Class in connection with the settlement, and

that a class action is superior to other methods available for adjudicating the controversy.




                                                  3
     Case 8:19-cv-00919-MAD-CFH Document 65 Filed 05/06/21 Page 4 of 5



       8.      The Court has reviewed the Settlement Agreement, the attached Notice of Pending

Class Action and Proposed Settlement ("Notice") (Exhibit 1 to the Settlement Agreement), and

the attached Long Form Notice (Exhibit 2 to the Settlement Agreement), and finds that the

settlement memorialized therein falls within the range of reasonableness and potential for final

approval, thereby meeting the requirements for preliminary approval, and that the Notice should

go out to the Settlement Class in the manner described in the Settlement Agreement. The

settlement appears to be reasonable in light of the risk inherent in continuing with litigation. The

Court also notes that the settlement is a non-reversionary one where no money will be returned to

Defendant. The Court also notes that the settlement was arrived at after an arm's length

negotiation involving experienced counsel.

       9.      The Court finds that the methods of giving notice prescribed in the Settlement

Agreement meet the requirements of the Federal Rules of Civil Procedure and due process, are the

best notice practicable under the circumstances, shall constitute due and sufficient notice to all

persons entitled thereto, and comply with the requirements of the Constitution of the United

States, and all other applicable laws.

       10.     For the purposes stated and defined in the Settlement Agreement, the Court hereby

sets the following dates and deadlines:

                    Event                                               Deadline
Notice Program Complete (including Initial            Sixty Days Before Final Approval Hearing
Mailed Notice and the Notice Re-Mailing
Process)
Motion for Final Approval, Application for            Forty-Five Days Before Final Approval
Attorneys' Fees, Expenses and Costs, and for a        Hearing
Service Award
Opt-Out Deadline                                      Thirty Days Before Final Approval Hearing
Deadline to Submit Objections                         Thirty Days Before Final Approval Hearing
Deadline to Respond to Objections                     Fifteen Days Before Final Approval Hearing
Final Approval Hearing                                July 20, 2021 at 12:00 p.m.


                                                  4
     Case 8:19-cv-00919-MAD-CFH Document 65 Filed 05/06/21 Page 5 of 5



       11.     The Court hereby approves and adopts the procedures, deadlines, and manner

governing all requests to be excluded from the Class, or for objecting to the proposed settlement,

as provided for in the Settlement Agreement.

       12.     All costs incurred in connection with providing notice and settlement

administration services to the Class Members shall be paid from the Settlement Fund.

       13.     If the settlement is not approved or consummated for any reason whatsoever, the

Settlement Agreement and all proceedings in connection therewith shall terminate without

prejudice to the status quo ante and rights of the parties to the action as they existed prior to the

date of the execution of the Settlement Agreement, except as otherwise provided in the Settlement

Agreement.

       Good cause appearing therefore, IT IS SO ORDERED.

IT IS SO ORDERED.

Dated: May 6, 2021
       Albany, New York




                                                   5
